Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 1of11 PagelD#: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT .
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED

AUG 2 8 2020

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

 

 

 

 

  

 

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)
V. Civil Action No.: 5°? 9Oev i817
: : (To be assigned by the Clerk of Court) ;
4 é s 5 4 Ms : Let % ay, = axl
Ma2z2ce
Blalock

 

 

  

 

Enter above the full name of defendant(s) in this action

 

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

    
 

 

A. Name of Plai 1
Address: ~

Inmate No::

 

 

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 2 of 11 PagelD #: 2

B.1

B.2

Attachment A

Name of Defendant: ~
Position: —

Place of Empl yment:
Address:

 

  

 

 

   
 
   

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & O No

 

If your answer is

 

 

 

   
  

 

Name of Defendant:
Position: {
Place of Employm nt:
Address: Me fe

 

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O No

 

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

 

Name of D fendant
Position: (|

Place of Employment:
Address: | f oR

   

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? __, i Yes O No

 

 

United States District Court 8 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 3 of 11 PagelD #: 3

B.3

B.4

If your answer is “YES,” briefly explain: .

Attachment A

    
 
   
 
 
 
   
  

 

 

 

 

 

 

Name of Defendant:
Position:
Place of Employment:
Address: __.

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? C1 No

 

 

  

If your answer is “YES,” briefly explain:

 

 

 

 

Name of Defendant:
Position: Me
Place of Employment:

Address: eo

 

 

 

 

   

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? £

If your answer is “YES,” briefly explain: |

 

 

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 4 of 11 PagelD #: 4

Attachment A

   
 
 
  
  

B.5 Name of Defendant:
Position:

Place of Employment:
Address: oe

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 4 No

  
     

If your answer is “YES,” briefly explain

 

 

 

 

 

 

I. PLACE OF PRESENT CONFINEMENT

 

Name of Prison/ Institution:

 

A. Is this where the events concerning your complaint took place?
a Yes O No

If you answered “NO,” where did the events occur?

 

B. Is there a prisoner grievance procedure in the institution
where the events occurred? ; Yes O No

 

C.  Didyoufilea grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
Bt Yes O No

    

    

  
     

f your answer is “NO,” explain why no

 

 

 

 

 

 

E. If your answer is “YES,” identify the administrative grievance procedure —
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 5of11 PagelID#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

  

LEVEL 1
LEVEL 2
LEVEL 3

 

 

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A. Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes No

B. If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV

 

 

PREVIOUS LAWSUITS”

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

2. Court:

 

(If federal court, name the district; if state court, name the county)

3. Case Number:

 

4, Basic Claim Made/Issues Raised:

 

 

 

 

5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court II Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document 1 Filed 08/28/20 Page 6 of 11 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

 

 

 

 

E. Did you exhaust available administrative remedies?
O Yes O No

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS” .

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 7 of 11 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3. Grounds for dismissal: © frivolous O malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

  

 

CLAIM 1: |

 

     

 

 

 

Supporting Facts: ‘

 

 

 

United States District Court 13 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 8 of 11 PagelD #: 8

Attachment A

 

 

 

 

 

 

 

 

 

 

CLAIM 2:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supporting Facts:

 

    
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supporting Facts:
t on é “ See ee

 

 

United States District Court 14 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document1 Filed 08/28/20 Page 9of11 PagelID #: 9

Attachment A

 

 

 

 

 

 

 

 

 

    
 

 

 

Supporting Facts: _

 

 

 

 

VI. INJURY

Describe BRIEFLY and SPECIFICALLY how v you have been n injured and the
exact nature. ot your damages. :

   
  

 

 

 

 

 

 

 

 

 

VIl. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make

no o legal arguments Cite no cases or Statutes
oy

   

 

 

 

 

 

 

United States District Court 13 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document 1 Filed 08/28/20 Page 10 of 11 PagelD #: 10

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiffin the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

  

Executed at.
(Location)

 

 

   

 

Your Signature —

 

United States District Court 16 Northern District of West Virginia-2013
Case 5:20-cv-00187-JPB-JPM Document 1 Filed 08/28/20 Page 110f11 PagelD #: 11

Attachment E

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 

 

 

Your full name

V. Civil Action No.:

   
   

 

 

 

  

 

Enter above the full name of defendant(s) in this action

Certificate of Service

    

 

(your name here), appearing pro se, hereby certify

 

document being sent) upon the defendant(s) by depositing true copies of the same in the

United States mail, postage prepaid, upon the following counsel of record for the

 

 

 

(sign your name)

 

United States District Court

bo
ta

Northern District of West Virginia-2013

 
